--------------------------------------------------------------------------------

[exhibit10-2x10x1.jpg] 


--------------------------------------------------------------------------------



W81XWH-15-C-0096

Page 2 of 41

Section A - Solicitation/Contract Form

ADDITIONAL INFORMATION
ADDITIONAL INFORMATION


PROJECT TITLE: Development and U.S. Food and Drug Administration (FDA) Clearance
of the Portable Neuromodulation Stimulator (PoNS) Device.

The requirement is an R&D contract.

GOVERNMENT POINTS OF CONTACT

The Contract Specialist for this contract is Chris Sult at USAMRAA, ATTN: Chris
Sult, MRMC-AAA-SD, 820 Chandler Street, Fort Detrick, MD 21702-5014 or
christopher.m.sult.civ@mail.mil or 301-619-1342.

The Contracting Officer for this contract is Barry Sayer at USAMRAA, ATTN: Barry
Sayer, MRMC-AAA-SD, 820 Chandler Street, Fort Detrick, MD 21702-5014 or
barry.g.sayer.civ@mail.mil or 301-619-2375.

The Contracting Officer’s Representative for this contract is Scott Colmyer at
USAMMA, ATTN: Scott Colmyer, 693 Neiman Street, Fort Detrick, MD 21702 or
scott.d.colmyer.civ@mail.mil or 301-619-6982.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 3 of 41

Section B - Supplies or Services and Prices

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT    UNIT PRICE AMOUNT 0001   1 Job  
$217,975.21   Labor - Sponsor           COST           Labor - Sponsor,
Development and FDA Clearance of the PoNS device.       FOB: Destination    
PURCHASE REQUEST NUMBER: 0010553630-0003                       ESTIMATED COST
$217,975.21NTE   ACRN AA       $217,975.21   CIN: GFEBS001055363000001  


ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0002   1 Job  
$2,763,289.24   ODC - Subcontractor Expenses           COST           Other
Direct Costs (ODCs) - Subcontractor expenses to include; Clinical     Research
Organization, Regulatory, Contract Manufacturing, and Consultant.     FOB:
Destination     PURCHASE REQUEST NUMBER: 0010553630-0002                      
ESTIMATED COST $2,763,289.24NTE   ACRN AA       $2,763,289.24   CIN:
GFEBS001055363000002  


ITEM NO SUPPLIES/SERVICES QUANTITY UNIT    UNIT PRICE AMOUNT 0003   1 Job  
$14,979.55   ODC - Travel           COST           Other Direct Costs (ODCs) -
Travel     FOB: Destination     PURCHASE REQUEST NUMBER: 0010553630-0002        
              ESTIMATED COST $14,979.55NTE   ACRN AA       $14,979.55   CIN:
GFEBS001055363000003  


--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 4 of 41

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 5 of 41

Section C - Descriptions and Specifications

PERFORMANCE WORK STATEMENT

PERFORMANCE WORK STATEMENT (PWS)

Development and U.S. Food and Drug Administration (FDA) Clearance of the
Portable Neuromodulation Stimulator (PoNS™) Device

1. Introduction:

The U.S. Amy Medical Materiel Agency (USAMMA) and its parent organization the
U.S. Army Medical Research and Materiel Command (USAMRMC) are located at Fort
Detrick, in Frederick, Maryland. USAMMA serves as the strategic level, medical
logistics generating force, and medical lifecycle management command in support
of Army Medicine, the Army Campaign Plan, Military Health System, and Combatant
Commands. The agency provides optimal medical acquisition and logistics support
and solutions across the full spectrum of military health care missions
worldwide. USAMMA has operational oversight of medical materiel acquisition
programs and serves as the Army Medical Department’s (AMEDD’s) command for
fielding new medical materiel for the Army’s operational forces.

1.1. Background and Purpose:

The U.S. Army is supporting an effort to develop NeuroHabilitation Corporation’s
(NHC) Portable Neuromodulation Stimulator (PoNS™) as an aid to therapy for
chronic balance deficits resulting from a mild to moderate traumatic brain
injury (TBI). On 1 February 2013, USAMMA, the U.S. Army Medical Materiel
Development Activity (USAMMDA), and NHC established a collaborative
relationship, via a Cooperative Research and Development Agreement (CRADA) under
15 USC §3710a, to develop an investigational medical device that employs
non-invasive brain stimulation. The PoNS™ device, developed partially under the
CRADA, works by applying principles of neuroplasticity that enables the brain to
process information in new ways for rehabilitation after injury. The goal of
this contract is to take the PoNS™ from an investigational medical device to an
FDA-cleared device, obtaining clearance for the following indication: as an aid
to therapy for chronic balance deficits resulting from mild to moderate
traumatic brain injury (TBI).

The Contractor will be the regulatory sponsor and overall project coordinator
for the PoNS™ version 4.0 device. The critical components of this PWS to obtain
FDA regulatory clearance include the following steps: (1) write the clinical
study protocols, (2) execute the clinical studies, (3) manage the clinical
research sites, (4) submit the de novo/510(k) or other application to FDA, and
(5) gain FDA clearance of the PoNSTM version 4.0 device for a mild-to-moderate
TBI indication.

1.2. Scope:

This is a Research and Development (R&D) contract. The objective of this
contract is to execute the clinical studies and regulatory responsibilities
necessary to obtain FDA clearance for the PoNS™ 4.0 device and provide two
FDA-cleared devices to the DoD (specifically USAMMA).

The Contractor shall complete the tasks noted in paragraph 3.1 to support the de
novo/510(k) clearance application in accordance with (IAW) all noted applicable
State, Federal, DoD, and U.S. Army regulations. The Contractor shall oversee and
execute the clinical study. The Contractor shall support and perform services
with DoD civilians, military and other Contractor personnel. The Contractor
shall travel to Fort Detrick, Maryland at the Government’s request for an annual
In Progress Review (IPR).

1.2.1. The Contractor shall perform the services set forth in this PWS, pursuant
to the award of a R&D contract. The Contractor shall furnish all management,
personnel, services, and other items necessary to successfully deliver the
required services. The Contractor shall possess knowledge and skills in PoNSTM
use/training/therapy, and regulatory requirements necessary to obtain 510(k)
clearance.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 6 of 41

1.2.2. This contract supports the Project Management Office, Medical Devices,
and USAMMA. The Government shall not exercise any supervision or control over
the Contractor’s employees performing services under this contract. Contractor
employees shall be accountable solely to the Contractor who, in turn is
responsible to the Government.

1.2.3. The Contractor shall provide all personnel, equipment, supplies,
facilities, transportation, tools, materials, supervision, and other items
necessary to achieve the tasks as defined in this PWS.

1.2.4. Assumptions of the Parties:

1.2.4.1. A de novo/510 (k) petition shall be required for FDA to clear the PoNS™
4.0 device.

1.2.4.2. The clinical trial using PoNS™ is considered to be of non-significant
risk and, therefore, shall not require an Investigational Device Exemption
submission.

1.2.4.3. QSR-produced PoNS™ 4.0 devices shall be available in/around April 2015
for use in the study. The devices shall be provided to the clinical trial sites
by the Sponsor/Contractor.

1.2.4.4. The study shall take approximately 9-12 months to complete.

1.3. Period of Performance. The period of performance shall be for one (1)
eighteen (18) month Base Period. The Period of Performance breakdown reads as
follows:

Base Period 01 July 2015 – 31 December 2016

2. General Requirements:

2.1. Business Relations:

The Contractor shall successfully integrate and coordinate all activity needed
to execute the requirement. The Contractor shall manage the timeliness,
completeness, and quality of problem identification. The Contractor shall
provide corrective action plans, proposal submittals, timely identification of
issues, and effective management of subcontractors. The Contractor shall seek to
ensure customer satisfaction and professional and ethical behavior of all
Contractor personnel.

2.2. Contract Administration and Management:

This PWS provides distinct activities and functions. These activities are
described in the following subsections, which specify requirements for contract
management, contract administration, and personnel administration.

2.2.1. Contract Management:

The Contractor shall establish clear organizational lines of authority and
responsibility to ensure effective management of the resources assigned to the
requirement.

2.2.1.1. Management Activities. The Contractor shall identify a single point of
contact as the Project Manager (PM). The Contractor PM shall ensure that the
task is performed efficiently, accurately, timely, and in compliance with this
PWS. The Contractor PM shall coordinate, as necessary with the Contracting
Officer Representative (COR), to ensure the services are managed consistently
with overall contract requirements. The Contractor PM shall submit all invoices
within 30 days from completion of tasks at the end of each month.

2.2.2. Contract Administration. The Contractor shall establish processes and
assign appropriate resources to effectively administer this contract. The
Contractor shall respond to Government requests for contractual actions within
one (1) day. The Contractor shall have a single point of contact between the
Government and Contractor employee assigned to support the contract.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 7 of 41

2.3. Subcontract Management. The Contractor shall:

2.3.1. Manage any subcontract management necessary to integrate services to meet
the overall requirements of this contract.

2.3.2. Be responsible and accountable for subcontractor performance on this
requirement.

2.3.3. Manage work distribution to ensure there are no Organizational Conflict
of Interest (OCI) considerations.

2.3.4. Add subcontractors to their team, as needed, after notification to the KO
or COR. The Government may or may not permit cross-teaming (See paragraph 7.1.12
for definition).

2.4. Travel. The COR is designated, in writing, as the Contractor’s travel order
approval authority by the contracting officer. Travel to government facilities
or other locations that are requested by the Government for the annual IPR may
be required. Only travel requirements specifically requested by the Government
(including plans, agenda, itinerary, or dates) shall be pre-approved by the COR
and is on a strictly cost-reimbursable basis. Costs for travel shall be billed
IAW the regulatory implementation of Public Law 99-234 and FAR 31.205 -46 Travel
Costs.

2.5. Anti-terrorism / Operation Security. For Contract Requiring Performance or
Delivery in a Foreign Country. DFARS Clause 252.225 -7043, Antiterrorism/Force
Protection for Defense Contractors Outside the United States.

The clause shall be used in solicitations and contracts that require performance
or delivery in a foreign country. This clause applies to both contingencies and
non-contingency support. The key AT requirement is for nonlocal national
contractor personnel to comply with theater clearance requirements and allows
the combatant commander to exercise oversight to ensure the contractor’s
compliance with combatant commander and subordinate task force commander
policies and directives.

3. Specific Tasks and Performance Objectives

The Contractor shall complete development of the PoNSTM device from its current
state as an investigational device to a FDA cleared/approved medical device for
the following indication: an aid to therapy for chronic balance deficits
resulting from mild to moderate TBI. The Contractor shall be the FDA regulatory
sponsor, in accordance with Section 21, Code of Federal Regulations. The
Contractor shall deliver two complete FDA cleared/approved devices to the
government. The Contractor shall accomplish all required tasks and services IAW
this PWS that include, but are not limited to the following Specific Tasks and
Performance Objectives for the contract.

3.1. Contract Tasks and Performance Objectives Required Before Start of Clinical
Trial

3.1.1. Project Management Plan. The Contractor shall provide a draft Project
Management Plan, including an initial Integrated Master Schedule (IMS) and Risk
Management Plan that encompasses the entire scope of the contract, with the
Contractor’s proposal. The final Project Management Plan shall be submitted
within 30 days of contract award. The IMS documents the critical path (including
futility point), major milestones, tasks/activities, deliverables, duration,
lead/lag/slack time and schedule relationships, and is directly traceable to the
PWS. The IMS will contain all major project management tasks and associated
milestones and/or deliverables to assist the Government in its monitoring of
Contractor performance. The IMS shall be updated quarterly to track progress
(CDRL A001 / QASP #1).

3.1.2. Quality Control Plan (QCP). The Contractor shall provide a draft QCP with
the Contractor’s proposal. The Contractor shall prepare and implement a final
QCP to ensure that all activities of the project are managed in a sound,
reasonable way in conformance to the Government’s requirements within 30 days of
contract award. The Contractor shall ensure that all deliverables produced are
acceptable prior to delivery to the Government. Under this QCP, the Contractor
shall provide for the Government or its designee to audit the Contractor and/or
its Subcontractors for regulatory compliance and quality assurance purposes. At
a minimum, the QCP shall include a self-inspection plan, an internal staffing
plan, and an outline of the procedures that the Contractor shall use to maintain
quality, timeliness, responsiveness and customer satisfaction. The QCP shall be
updated as needed and reviewed at least quarterly (CDRL A002 / QASP #1).

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 8 of 41

3.1.3. Institutional Review Board Approved Clinical Protocols. The Contractor
shall provide a copy of the IRB-approved clinical study protocol and informed
consent form for each study site within 3 months of contract award. The
Contractor shall also provide the COR supporting documentation that shall
include at minimum a Statistical Analysis Plan, Clinical Monitoring Plan, Data
Management Plan, Proposed Clinical Data Management System, Sample Case Report
Forms, End User Guidelines (Training and Technical Support), and a Recruitment
and Retention Plan for each site (CDRL A003 / QASP #2).

3.1.4. Institutional Review Board Approvals. The Contractor shall provide the
COR with documentation of appropriate IRB approvals from each study site,
institute, and Army, as required within 3 months of contract award and prior to
the start of the clinical study. The Contractor shall maintain and update files
of all applicable regulatory documentation for all appropriate IRBs (CDRL A004 /
QASP #3).

3.1.5. Representative Test Articles. The Contractor shall provide final
development and manufacturing of sufficient representative test articles (PoNSTM
version 4.0 device) for use in the clinical trial for a minimum of 120 subjects
(and/or a proportionate amount consistent with FDA guidance), including a
contingency plan for replacement of defective and/or test articles that may be
lost or damaged during the clinical trial. The devices shall be manufactured in
a Title 21 CFR §820 Quality Systems Regulation (QSR)-compliant manufacturing
facility and process that has successfully completed design verification testing
and human factors testing (CDRL A005 / QASP #4).

3.2. Contract Tasks and Performance Objectives Required During Clinical Trial:

3.2.1. Conduct Clinical Trial. The Contractor shall conduct a clinical study to
evaluate the treatment effect on balance using the PoNSTM version 4.0 devices at
a minimum of three (3) study sites for a total of 120 subjects (and/or a
proportionate amount consistent with FDA guidance). The Contractor shall conduct
the clinical study in accordance with the study protocol and governing FDA
Regulations. The Contractor shall provide a copy of their agreement with each
study site that shall be responsible for executing the clinical trial in a
manner that successfully supports an FDA submission and provide the COR with
monthly status reports (CDRL A011 / QASP Item #1 and #5).

3.2.2. Interim Data Analysis. The Contractor shall conduct interim data analysis
after 60 subjects (and/or a proportionate amount consistent with FDA guidance)
to evaluate the observed treatment effect in order to determine if the study is
adequately powered. The Contractor shall provide an Interim Clinical Study
Report that includes the raw data and statistical analysis on the results within
30 day after completion of the 60 (or proportionate amount) subject testing ,
the futility point, and a mitigation plan for issues identified during the
analysis (CDRL A007 / QASP #6).

3.3. Contract Tasks and Performance Objectives Required After Conclusion of
Clinical Trial:

3.3.1. Final Clinical Study Report. The Contractor shall provide a complete
Final Clinical Study Report that includes raw data and statistical analysis 75
days after completion of the study (CDRL 008 / QASP #1).

3.3.2. FDA Submission Packet. The Contractor shall provide data as deemed
necessary by the FDA to support a clinical trial, and a copy of the de
novo/510(k) application submission packet with copies of all supporting
documentation, including but not limited to, the Pre-clinical Study results
summary. This documentation shall be provided concurrent with FDA submission
(CDRL A009 / QASP #7).

3.3.3. Final Report. The Contractor shall provide a Final Report that is
formatted using best practices and consolidate (summarize) all data, costs,
results, final status on all deliverables, and work activities performed during
the contract period within 30 days after the end of the contract (CDRL A011 /
QASP #1).

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 9 of 41

3.3.4. Technical Data Packet. The Contractor shall provide the COR with a
complete technical data packet (TDP) upon request by the Government within seven
(7) business days. The Contractor shall prepare and maintain currency of a TDP
that includes all necessary documentation and technical data and reports
collected and prepared during the development effort funded by the Government.
The TDP shall include all necessary documentation and data for the Government,
or its designee, to continue the development or production of the product,
including but not limited to the Design History File, Device Master Record, and
Device History File. The Contractor shall assist in the technical transfer as
directed by the Government. The Contractor shall provide copies of TDP content
as requested by Government and at contract expiration (CDRL A010 / QASP #8).

3.4. Contract Tasks and Performance Objectives Required After FDA
Clearance/Approval:

3.4.1. FDA Cleared Devices. The Contractor shall provide two (2) FDA cleared the
PoNSTM devices with an indication as an aid to therapy for chronic balance
deficits resulting from mild to moderate TBI, and all accessories, product
inserts, and supporting manuals/literature (e.g., including user, technical, and
maintenance manuals), as applicable, to the COR within 10 business days of FDA
clearance (QASP #9). Any minor deviation of the above indication required by FDA
guidance, must be approved by the Government and will be considered in scope of
this contract.

3.5. Contract Tasks and Performance Objectives Required During Duration of
Contract:

3.5.1. Progress, Status, and Management Reports. The Contractor shall provide
annual, quarterly, and monthly Progress, Status, and Management Reports that
describe progress made within the period, status of milestones and deliverables,
cost expenditures against proposed costs (resource utilization), and inform the
Government of existing or potential issues and problem areas and risk mitigation
plans. The Contractor shall periodically provide an oral or email status report
as the task proceeds to support the integrated product team needs for
presentations and other tasks as needed to support the product effort. The
reports shall include an updated IMS that shows the percent complete of each
scheduled task item. Percent complete is defined as the cumulative amount of
work actually performed through the end of the reporting month expressed as a
percentage of the total amount of work to be performed. Monthly reports shall be
provided to the COR the 10th day of each month, quarterly reports shall be
provided the 15th day of each quarter, and annual reports shall be provided the
15th day after the end of each year (CDRL A011 / QASP #1).

3.5.2. Production or Delivery Problem Reports. Any significant positive or
negative deviation to the schedule or scope of a task shall be explained and
documented by the Contractor in its annual, quarterly, and monthly progress, and
Status and Management Report shall be reported to the Government within 2 weeks
of identification as a Production or Delivery Problem Report (CDRL A011 / QASP
#1).

3.5.3. Annual Program Reviews. The Contractor shall formally present the prior
year’s progress as part of an annual program review (for example, the IPR). The
content of the briefing shall include but not be limited to the following:
completed tasks within the year, highlights of completed tasks, summary of
results from in-process studies, schedule updates, summary of results from
completed studies, risks/issues, and funding execution. The annual program
reviews shall be held at Fort Detrick, MD and may be held in conjunction with
the integrated product team (IPT) meetings with senior leadership. Additional
requests for travel to Fort Detrick, MD may be requested by the Government as
needed (CDRL A011 / QASP #1).

3.5.4. FDA Communication and Study Reports. The Contractor shall provide the COR
with FDA Communication and Study Reports. Regulatory documents including
informal emails sent to the FDA are sent concurrently to the Government. Meeting
notes shall be sent to the Government if efforts to attend verbal meetings (such
as phone calls or meetings at the FDA) are not possible. Copies of informal and
formal regulatory communications received from the FDA shall be sent within
three (3) business days of receipt. Copies of Clinical Monitoring Reports should
be sent within 30 business days of receipt (CDRL A013 / QASP #7).

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 10 of 41

3.5.5. Trip Reports. The Contractor shall provide Trip Reports within five (5)
business days for trips that have been requested by the Government. The report
should describe the purpose, results of the trip, and actual costs (CDRL A001 /
QASP #1).

3.5.6. The Contractor shall assist in Kick-Off, coordination, progress update,
and informational meetings.

3.5.7. The Contractor shall provide guidance and consult with Principal
Investigator, senior staff, and clinical personnel during formal training and to
review data from pilot trial. The Contractor shall provide recommendations for
modifications to interventions when used with the PoNSTM device, measurement
tools and procedures.

3.5.8. The Contractor shall consult on data interpretation and collaborate on
publications and presentations.

4. Deliverables:

The Contractor shall provide deliverables as described in the below chart.

Deliverable Table

Item PWS Ref Title Distribution E Initial & Subsequent 1 2.2.1.1. Program
Manager Point of Contact COR 1 Upon award of contract 2 3.1.1. Final Project
Management Plan (A001) COR 1 Within 30 Calendar days after contract award;
update quarterly 3 3.1.1. Final Integrated Master Schedule (CDRL A001) COR 1
Within 30 Calendar days after contract award; update quarterly 4 3.1.1. Risk
Management Plan (CDRL A001) COR 1 Within 30 Calendar days after contract award;
updated quarterly 5 3.1.2. Quality Control Plan (CDRL A002) COR 1 Within 30
Calendar days after contract award; update as needed; review quarterly 6 3.1.3.
IRB-approved Clinical Protocol for each Study Site (CDRL A003) COR 1 Within 3
months of award of contract 7 3.1.3. Statistical Analysis Plan (CDRL A003) COR 1
Within 3 months of award of contract 8 3.1.3. Clinical Monitoring Plan (CDRL
A003) COR 1 Within 3 months of award of contract 9 3.1.3. Data Management Plan
(CDRL A003) COR 1 Within 3 months of award of contract 10 3.1.3. Proposed
Clinical Data Management System (CDRL A003) COR 1 Within 3 months of award of
contract 11 3.1.3. Sample Case Report Forms (CDRL A003) COR 1 Within 3 months of
award of contract 12 3.1.3. End User Guidelines (CDRL A003) COR 1 Within 3
months of award of contract 13 3.1.3. Recruitment and Retention Plan for each
Clinical Site (CDRL A003) COR 1 Within 3 months of award of contract


--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 11 of 41

Item PWS Ref Title Distribution E Initial & Subsequent 14 3.1.4. IRB Approvals
(CDRL A004) COR 1 Within 3 months of award of contract and prior to start of
clinical trial 15 3.1.5. Representative Test Articles (sent to study sites)
(CDRL A005) COR 1 Prior to start of clinical trial 16 3.1.5. Contingency
Manufacturing Plan (CDRL A005) COR 1 Prior to start of clinical trial 17 3.2.1.
Conduct Clinical Trial (CDRL A006) COR 1 Copy of agreement with each study site
prior to the start of the trial; monthly status report 18 3.2.2. Interim
Clinical Study Report & Mitigation Plan (CDRL A007) COR Within 30 days of
completion of n = 60 subjects (and/or a proportionate amount consistent with FDA
guidance) 19 3.3.1. Final Clinical Study Report (CDRL A008) COR 1 Within 75 days
after completion of study 20 3.3.2. FDA Submission Packet (CDRL A009) COR 1
Concurrently with FDA submission 21 3.3.3. Final Report COR 1 Within 30 days
after end of contract 22 3.3.4. Technical Data Packet (CDRL A010) COR 1 Seven
(7) business days upon request and final TDP at end of contract 23 3.4.1. FDA
cleared PoNSTM Devices COR N A Within 10 business days of FDA clearance (2
devices) 24 3.5.1. Monthly Progress, Status, and Management Reports (CDRL A011)
COR 1 Monthly reports due the 10th day of each month. 25 3.5.1. Quarterly
Progress, Status, and Management Reports (CDRL A011) COR 1 Quarterly reports due
the 15th day after end of each quarter. 26 3.5.1. Annual Progress, Status, and
Management Reports (CDRL A011) COR Annual reports due the 15th day after end of
each year 27 3.5.2. Production or Delivery Problem Reports (CDRL A012) COR 1
Within 2 weeks of identification of deviation to schedule or scope of any task
as needed 28 3.5.3. Annual Program Reviews IPT N A Annually In Process Review at
Fort Detrick, MD 29 3.5.4. FDA Communication and Study Reports (CDRL A013) COR 1
Concurrently and/or 3 business days as applicable (see PWS 3.1.18.)


--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 12 of 41

Item PWS Ref Title Distribution E Initial & Subsequent 30 3.5.5. Trip Reports
COR 1 Within 5 business days for Government requested travel

5. List of Acronyms:

AMEDD Army Medical Department CFR Code of Federal Regulations CONUS Continental
United States (excludes Alaska and Hawaii) COR Contracting Officer
Representative CRO Clinical Research Organization DD250 Department of Defense
Form 250 (Receiving Report) DD254 Department of Defense Contract Security
Requirement List DFARS Defense Federal Acquisition Regulation Supplement DoD
Department of Defense FAR Federal Acquisition Regulation FDA United States Food
and Drug Administration HIPAA Health Insurance Portability and Accountability
Act of 1996 IAW In Accordance With IMS Integrated Master Schedule IRB
Institutional Review Board KO Contracting Officer n Number of Research Subjects
NA Not Applicable NDA Non-disclosure Agreement NHC NeuroHabilitation Corporation
OCI Organizational Conflict of Interest OCONUS Outside Continental United States
(includes Alaska and Hawaii) ODC Other Direct Costs PM Project Manager PoNSTM
Portable Neuromodulation Stimulator PWS Performance Work Statement QA Quality
Assurance QAP Quality Assurance Program QASP Quality QAP Assurance Surveillance
Plan QC Quality Control QCP Quality Control Plan QSR Quality Systems Regulations
TDP Technical Data Packet TBI Traumatic Brain Injury USAMMA United States Army
Medical Materiel Agency USAMRMC United States Medical Research and Materiel
Command

CONTRACTOR MANPOWER REPORTING

Contractor Manpower Reporting (CMR) for the Base Period. Input for Contract
Services information in the web site operated and maintained by the Assistant
Secretary of the Army (Manpower & Reserve Affairs). See the "Contractor Manpower
Reporting" clause for specific reporting information. Reporting period will be
the period of performance not to exceed 12 months ending 30 September of each
Government fiscal year and must be reported by 31 October of each calendar year.
The Contract SHALL provide evidence of compliance with the CMR requirement to
the Contracting Officer's Representative (COR), Contract Specialist, and
Contracting Officer no later than 15 November of each calendar year.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 13 of 41

The contractor does not propose any additional costs related to Contractor
Manpower Reporting.

 

CLAUSES INCORPORATED BY FULL TEXT

 

CONTRACTOR MANPOWER REPORTING (CMR) - (ACCOUNTING FOR CONTRACT SERVICES) (APR
2011) (USAMRAA)

The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collection site where the contractor
will report ALL contractor manpower (including sub-contractor manpower) required
for performance of this contract. The contractor is required to completely fill
in all the information in the format using the following web address:
https://cmra.army.mil. The required information includes: (l) Contract Number;
(2) Delivery Order Number (If applicable); (3) Task Order Number (If
applicable); (4) Requiring Activity Unit Identification Code (UIC); (5) Command;
(6) Contractor Contact Information; (7) Federal Service Code (FSC); (8) Direct
Labor Hours; (9) Direct Labor Dollars; and, (10) Location. In the event the
Contracting Officer's Representative (COR)/Contracting Officer's Technical
Representative (COTR) has not entered their data requirements first, the
contractor must also enter the COR/COTR required data with the exception of fund
cite, obligations, and disbursement data. The CMRA help desk can be reach at
703-695-5103 or 703-695-5058 for any technical questions. The help desk can also
be contacted via email: contractormanpower@hqda.army.mil. As part of its quote
or offer, the contractor will also provide the estimated total cost (if any)
incurred to comply with this reporting requirement. The reporting period will be
the period of performance not to exceed 12 months ending 30 September of each
government fiscal year and must be reported by 31 October of each calendar year.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 14 of 41

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

Supplies/services will be inspected/accepted at:

CLIN INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY 0001 Destination Government
Destination Government 0002 Destination Government Destination Government 0003
Destination Government Destination Government

CLAUSES INCORPORATED BY REFERENCE

52.246-5 Inspection Of Services Cost-Reimbursement APR 1984 52.246-8 Inspection
Of Research And Development Cost Reimbursement MAY 2001


--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 15 of 41

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

CLIN DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC           0001




POP 01-JUL-2015 TO
31-DEC-2016



N/A




US ARMY MEDICAL MATERIEL AGENCY
US ARMY MEDICAL MATERIEL AGENCY
693 NEIMAN STREET
FREDERICK MD 21702
301-619-4518
FOB: Destination W25MWY




          0002
POP 01-JUL-2015 TO
30-DEC-2016 N/A
(SAME AS PREVIOUS LOCATION)
FOB: Destination W25MWY
          0003
POP 01-JUL-2015 TO
30-DEC-2016 N/A
(SAME AS PREVIOUS LOCATION)
FOB: Destination W25MWY


 

CLAUSES INCORPORATED BY REFERENCE

 

52.242-15 Stop-Work Order AUG 1989


--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 16 of 41

Section G - Contract Administration Data

ACCOUNTING AND APPROPRIATION DATA

AA: 09720142015013000018N10337374255 R.0011882.4.11 6100.9000021001 COST CODE:
A7466     AMOUNT: $2,996,244.00     CIN GFEBS001055363000001: $217,975.21    
CIN GFEBS001055363000002: $2,763,289.24     CIN GFEBS001055363000003: $14,979.55
   

CLAUSES INCORPORATED BY REFERENCE

252.201-7000 Contracting Officer's Representative DEC 1991

CLAUSES INCORPORATED BY FULL TEXT

52.004-4002 Contractor Performance Assessment Reporting System (CPARS) (USAMRAA)
(September 2009)

            The Contractor Performance Assessment Reporting System (CPARS) has
been adopted electronically to capture assessment data and manage the evaluation
process. CPARS is used to assess a contractor's performance and provide a
record, both positive and negative, on a given contract during a specific period
of time. The CPARS Automated Information System (AIS) collection tool and other
CPARS information can be accessed at https://www.cpars.csd.disa.mil. CPARS
collects contractor performance information and passes it to the Federal Past
Performance Information Retrieval System (PPIRS) where it can be retrieved by
Federal Government Agencies including the DoD Services. The CPARS process is
designed with a series of checks and balances to facilitate the objective and
consistent evaluation of contractor performance. Both government and contractor
program management perspectives are captured on the CPAR form and together make
a complete CPAR. The Contractor shall assign and provide to the Contracting
Officer's Representative (COR), within 10 calendar days after award, the name,
title, email address and phone number of the designated Contractor
Representative (CR) within their firm who will be responsible for CPAR
information and reviewing the Government's proposed assessment for the period of
performance. A User ID and Password for the CPARS will be provided to the
designated CR for this purpose of accessing the CPARS. The CR has the authority
to: Receive the Government evaluation; Review/comment/return the evaluation to
the Government within 30 calendar days after the Government's evaluation is
completed; Request a meeting to discuss the CPAR. This meeting must be
requested, in writing, no later than seven calendar days from the receipt of the
CPAR and must be held during the contractor’s 30-day review period. The CR must
either concur or nonconcur to each CPAR.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 17 of 41

CLAUSES INCORPORATED BY FULL TEXT

252.232 -7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)

(a) Definitions. As used in this clause--

Department of Defense Activity Address Code (DoDAAC) is a six position code that
uniquely identifies a unit, activity, or organization.

Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).

Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.

(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232 -7003, Electronic Submission of Payment Requests and Receiving Reports.

(c) WAWF access. To access WAWF, the Contractor shall--

(1) Have a designated electronic business point of contact in the System for
Award Management at https://www.acquisition.gov; and

(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.

(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.

(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.

(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:

(1) Document type. The Contractor shall use the following document type(s).

Invoice 2-in-1 Services (Services Only)

(Contracting Officer: Insert applicable document type(s). Note: If a “Combo”
document type is identified but not supportable by the Contractor's business
systems, an “Invoice” (stand-alone) and “Receiving Report” (stand-alone)
document type may be used instead.)

(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.

Not Applicable

(Contracting Officer: Insert inspection and acceptance locations or “Not
applicable”.)

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 18 of 41

(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.

Routing Data Table*

    Field Name in WAWF Data to be entered in WAWF     Pay Official DoDAAC HQ0490
Issue By DoDAAC W81XWH Admin DoDAAC W81XWH Inspect By DoDAAC W25MWY Ship To Code
W25MWY Ship From Code ______ Mark For Code ______ Service Approver (DoDAAC)
HAA391 Service Acceptor (DoDAAC) W25MWY Accept at Other DoDAAC N/A LPO DoDAAC
N/A DCAA Auditor DoDAAC HAA391 Other DoDAAC(s) N/A  

(*Contracting Officer: Insert applicable DoDAAC information or “See schedule” if
multiple ship to/acceptance locations apply, or “Not applicable.”)

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.

(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system.

Scott.d.colmyer.civ@mail.mil

(Contracting Officer: Insert applicable email addresses or “Not applicable.”)

(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact.

Not Applicable

(Contracting Officer: Insert applicable information or “Not applicable.”)

(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.

(End of clause)

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 19 of 41

Section H - Special Contract Requirements

CLAUSES INCORPORATED BY FULL TEXT

ORGANIZATIONAL AND CONSULTANT CONFLICTS OF INTEREST (MAR 1999) (USAMRAA)

a. It is recognized by the parties hereto that the effort performed by the
contractor under this contract is of a nature that it creates a potential
organizational conflict of interest as is contemplated under the FAR Subpart
9.5.

b. In the performance of this contract, the contractor may have access to data
which is procurement sensitive or is proprietary to other companies, Government
consultants or advisors, or the Government. The contractor agrees that he will
not utilize such procurement sensitive or proprietary data in performance of
future competitive contracts, for studies in the same field, procured either
through sealed bids or competitive negotiations. The contractor further agrees
not to act as a subcontractor or consultant to any other prime contractor or
subcontractor seeking to utilize such data.

c. The contractor will include the provisions of paragraphs a and b in every
first tier subcontract for performance of any portion of this requirement.

d. This clause shall have effect from 01 July 2015 to 31 December 2016.

 

CLAUSES INCORPORATED BY FULL TEXT

GOOD LABORATORY PRACTICES (DEC 2006) (USAMRAA)

The conduct of studies on investigational new drugs or devices shall comply with
the GOOD LABORATORY PRACTICE (GLP) FOR NONCLINICAL LABORATORY STUDIES
regulations 21 CFR 58. The contractor shall notify the Administrative
Contracting Officer by telephone immediately upon announcement by a
representative of the Food and Drug Administration (FDA) of an inspection of
studies performed under this contract. In addition to the FDA representative,
the Contracting Officer's Representative (COR) shall have access to the
contractor's records and specimens. With reference to paragraph 58.195(h) of the
GLP regulations, the contractor shall notify the COR in writing in addition to
the FDA, should the contractor go out of business and/or transfer the records
during the periods prescribed in paragraph 58.195. On expiration or termination
of the contract, the contractor shall notify the COR of any remaining unused
test articles.

 

CLAUSES INCORPORATED BY FULL TEXT

INVESTIGATING AND REPORTING POSSIBLE SCIENTIFIC MISCONDUCT (MAR 1999) (USAMRAA)

a. "Misconduct" or "Misconduct in Science" is defined as fabrication,
falsification, plagiarism, or other practices that seriously deviate from those
that are commonly accepted within the scientific community for proposing,
conducting or reporting research. It does not include honest error or honest
differences in interpretations or judgments of data.

b. Contractors shall foster a research environment that prevents misconduct in
all research and that deals forthrightly with possible misconduct associated
with research for which U.S. Army Medical Research and Materiel Command funds
have been provided or requested.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 20 of 41

c. The contractor agrees to:
(1) Establish and keep current an administrative process to review, investigate,
and report allegations of misconduct in science in connection with research
conducted by the contractor;
(2) Comply with its own administrative process;
(3) Inform its scientific and administrative staff of the policies and
procedures and the importance of compliance with those policies and procedures;
(4) Take immediate and appropriate action as soon as misconduct on the part of
employees or persons within the organization's control is suspected or alleged;
and
(5) Report to the Administrative Contracting Officer (ACO) a decision to
initiate an investigation into possible scientific misconduct.

d. The contractor is responsible for notifying the ACO of appropriate action
taken if at any stage of an inquiry or investigation any of the following
conditions exist:
(1) An immediate health hazard is involved;
(2) There is an immediate need to protect Federal funds or equipment;
(3) A probability exists that the alleged incident will be reported publicly; or
(4) There is a reasonable indication of possible criminal violation.

PROHIBITION OF HUMAN RESEARCH (JUN 2013 ) (USAMRAA)

** PROHIBITION – READ FURTHER FOR DETAILS **

Research under this award involving the use of human subjects, to include the
use of human anatomical substances or identifiable private information (human
data), shall not begin until the USAMRMC’s Office of Research Protections (ORP)
provides authorization that the research may proceed. Written approval to begin
research will be issued from the USAMRMC ORP, under separate notification to the
contractor. Written approval from the USAMRMC ORP is also required for any
subcontractor that will use funds from this award to conduct research involving
human subjects.

Research involving human subjects shall be conducted in accordance with the
protocol submitted to and approved by the USAMRMC ORP. Complete study records
shall be maintained for each human research study and shall be made available
for review by representatives of the USAMRMC. Research records shall be stored
in a confidential manner so as to protect the confidentiality of subject
information.

The contractor is required to adhere to the following reporting requirements:

Submission of major modifications to the protocol, continuing review
documentation, and the final report are required as outlined in the USAMRMC ORP
approval memorandum.

Unanticipated problems involving risks to subjects or others, subject deaths
related to participation in the research, clinical holds (voluntary or
involuntary), and suspension or termination of this research by the IRB, the
institution, the Sponsor, or regulatory agencies, shall be promptly reported to
the USAMRMC ORP and the USAMRAA Contracting Office.

The knowledge of any pending compliance inspection/visits by the FDA, ORP, or
other government agency concerning this clinical investigation or research, the
issuance of Inspection Reports, FDA Form 483, warning letters or actions taken
by any Regulatory Agencies including legal or medical actions, and any instances
of serious or continuing noncompliance with regulatory requirements that relate
to this clinical investigation or research, shall be reported immediately to the
USAMRMC ORP and the USAMRAA Contracting Office.

Non-compliance with these terms and conditions may result in withholding of
funds and/or the termination of the award.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 21 of 41

52.035 -4035 PROHIBITION OF USE OF LABORATORY ANIMALS (JUN 2013) (USAMRAA)

** PROHIBITION – READ FURTHER FOR DETAILS **

Notwithstanding any other terms and conditions contained in this award or
incorporated by reference herein, the contractor is expressly forbidden to use
or subcontract for the use of laboratory animals in any manner whatsoever
without the express written approval of the USAMRMC, Animal Care and Use Review
Office (ACURO). Written authorization to begin research under the applicable
protocol(s) proposed for this award will be issued in the form of an approval
letter from the USAMRMC ACURO to the contractor with a copy to the USAMRAA
Contracting Office. Furthermore, modifications to already approved protocols
require approval by ACURO prior to implementation. Once approved, notification
must be given immediately to USAMRAA contracting. For each fiscal year, the
contractor shall maintain, and upon request from ACURO, submit animal usage
information. Non-compliance with any of these terms and conditions may result in
withholding of funds and/or ther terminations of the award.

52.035 -4036 PROHIBITION OF USE OF HUMAN CADAVERS (JUN 2013) (USAMRAA)

** PROHIBITION – READ FURTHER FOR DETAILS**

Research, development, testing and evaluation (RDT&E), education or training
activities involving human cadavers under this award shall not begin until
approval is granted in accordance with the Army Policy for Use of Human Cadavers
for RDT&E, Education, or Training, 20 April 2012
(https://mrmc.amedd.army.mil/index.cfm?pageid=research_ protections.overview).
The USAMRMC Office of Research Protections (ORP) is the Action Office
(hrpo@amedd.army.mil) for this policy. Approval must be obtained from the Head
of the Army organization that is supporting/funding the activity involving
cadavers as described in the Army Policy for Use of Human Cadavers. For certain
activities involving cadavers, approval must also be obtained from ORP. Award
contractors must coordinate with the supporting/funding Army organization to
ensure that proper approvals are obtained. Written approvals to begin the
activity will be issued under separate notification to the contractor.
Non-compliance with these terms and conditions may result in withholding of
funds and/or the termination of the award.

CONTRACTOR IDENTIFICATION (DEC 2005) (USAMRAA)

            When contractor personnel perform the services required in this
contract on a Government installation they are required to possess and wear an
identification badge that displays his or her name and the name of the Company.
The contractor shall ensure that contractor personnel identify themselves as
contractors when attending meetings, answering Government telephones, providing
any type of written correspondence, or working in situations where their actions
could be construed as official Government acts.

            While performing in a contractor capacity, contractor personnel
shall refrain from using their retired or reserve component military rank or
title in all written or verbal communications.

REPORTS, MANUSCRIPTS AND PUBLIC RELEASES (DEC 2006) (USAMRAA)

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 22 of 41

a. Contractors are encouraged to publish results of research supported by the US
Army Medical Research and Materiel Command (USAMRMC) in appropriate media forum.
Any publication, report or public release, which may create a statutory bar to
the issuance of a patent on any subject invention, shall be coordinated with
appropriate patent counsel.

b. Manuscripts intended for publication in any media shall be submitted to the
Contracting Officer and Contracting Officer's Representative (COR),
simultaneously with submission for publication. Review of such manuscripts is
for comment to the Principal Investigator, not for approval or disapproval.
Courtesy copies of the reprint shall be forwarded to the Contracting Officer and
COR, even though publication may be subsequent to the expiration of the
contract.

c. The Contractor shall notify the Contracting Officer of planned news releases,
planned publicity, advertising material concerning contract work, and planned
presentations to scientific meetings, prior to public release. This is not
intended to restrict dissemination of research information but to allow USAMRMC
advance notice in order to adequately respond to inquiries.

d. Manuscripts, reports, public releases and abstracts, which appear in
professional journals, media and programs, shall include the following
statements:

            (l) "This work is supported by the US Army Medical Research and
Materiel Command under Contract No. W81XWH-15-C-0096"

            (2) "The views, opinions and/or findings contained in this report
are those of the author(s) and should not be construed as an official Department
of the Army position, policy or decision unless so designated by other
documentation."

            (3) As applicable, if the research involves the use of animals, the
Contractor must include the following statement: "In conducting research using
animals, the investigator(s) adhered to the Animal Welfare Act Regulations and
other Federal statutes relating to animals and experiments involving animals and
the principles set forth in the current version of the Guide for Care and Use of
Laboratory Animals, National Research Council."

            (4) As applicable, if the research involves human use, the
Contractor must include the following statement: "In the conduct of research
where humans are the subjects, the investigator(s) adhered to the policies
regarding the protection of human subjects as prescribed by Code of Federal
Regulations (CFR) Title 45, Volume 1, Part 46; Title 32, Chapter 1, Part 219;
and Title 21, Chapter 1, Part 50 (Protection of Human Subjects)."

            (5) As applicable, if the research involves the use of recombinant
DNA, the Contractor must include the following statement: "In conducting work
involving the use of recombinant DNA the investigator(s) adhered to the current
version of the National Institutes of Health (NIH) Guidelines for Research
Involving Recombinant DNA Molecules."

TRAVEL (JULY 2007) (USAMRAA)

            a. Approval of Foreign Travel. The cost of foreign travel is
allowable only when the specific written approval of the Contracting Officer is
obtained prior to commencing the trip. Approval shall be requested at least 90
calendar days before the scheduled departure date in order that all necessary
clearances may be processed. Each individual trip must be approved separately,
even though it may have been included in a previously approved budget. Foreign
travel under this contract is defined as any travel outside of the United States
and its territories and possessions.

            b. Costs incurred by contractor personnel on official company
business, whether foreign travel and/or domestic/local travel, are allowable,
subject to the limitations contained in the Federal Acquisition Regulation (FAR)
clause at 52.216 -7, Allowable Cost and Payment, incorporated into this
contract.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 23 of 41

Section I - Contract Clauses

REGULATORY RIGHTS
REGULATORY RIGHTS IN EVENT OF PRODUCT DEVELOPMENT FAILURES


This contract includes research with an investigational drug, biologic or
medical device that is regulated by the U.S. Food and Drug Administration (FDA)
and requires FDA pre-market approval or clearance before commercial marketing
may begin. It is expected that this contract will result in the FDA clearance
and commercialization of the Portable Neuromodulation Stimulator (PoNS) device.
The Contractor is the sponsor of the Regulatory Application (an investigational
new drug application (IND), investigational device exemption (IDE), new drug
application (NDA), biologics license application (BLA), premarket approval
application (PMA), or 510(k) pre-market notification filing (510(k)) or another
regulatory filing submitted to FDA) that controls the research under this
contract. As the sponsor of the Regulatory Application to FDA (as the terms
“sponsor” and “applicant” are defined or used in at 21 CFR §§3.2(c), 312.5,
600.3(t), 812.2(b), 812 Subpart C, or 814.20), the Contractor has certain
standing before the FDA that entitles it to exclusive communications related to
the Regulatory Application. This provision protects the return on research and
development investment made by the U.S. Army Medical Research and Materiel
Command (USAMRMC) in the event of certain regulatory product development
failures related to the Technology.

The Contractor agrees to the following:

a. Contractor will, within three (3) business days of receipt, provide USAMRMC
with all communications and summaries thereof, both formal and informal, to or
from FDA regarding the Technology and ensure that USAMRMC representatives are
given advance notice of and are invited to participate with at least two (2)
representatives in any formal or informal sponsor meetings with FDA;

b. If contract is to be terminated or is about to expire prior to the time the
Contractor obtains FDA approval or clearance ; or the Contractor fails to
commercially market the regulated technology within three (3) years after the
FDA issues approval or clearance, the Contractor, upon the request of the
Government:

(i) shall transfer possession, ownership and sponsorship or holdership of any
Regulatory Application (including any associated expedited review designation,
priority review voucher, or marketing exclusivity eligibility or award),
regulatory correspondence, and supporting regulatory information related to the
Technology to USAMRMC or its designee;

(ii) shall inform FDA of the transfer of sponsorship or holdership of the
Regulatory Application transferred under section (c)(i) above.

c. The terms of this provision and its derivative obligations:

(i) will be included in any license, sale or transfer by the Contractor to a
third party of any intellectual property covered by section (b) above.

(ii) will survive the acquisition or merger of the Contractor by or with any
third party.

(iii) will be included in any subcontracts relating to the development of the
Technology.

(iv) will survive the expiration of this contract.

CLAUSES INCORPORATED BY REFERENCE

52.202-1 Definitions NOV 2013


--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 24 of 41

52.203-3 Gratuities APR 1984 52.203-5 Covenant Against Contingent Fees MAY 2014
52.203-6 Restrictions On Subcontractor Sales To The Government SEP 2006 52.203-7
Anti-Kickback Procedures MAY 2014 52.203-12 Limitation On Payments To Influence
Certain Federal Transactions OCT 2010 52.203-17 Contractor Employee
Whistleblower Rights and Requirement To Inform Employees of Whistleblower Rights
APR 2014 52.204-4 Printed or Copied Double-Sided on Postconsumer Fiber Content
Paper MAY 2011 52.204-9 Personal Identity Verification of Contractor Personnel
JAN 2011 52.204-10 Reporting Executive Compensation and First-Tier Subcontract
Awards JUL 2013 52.204-13 System for Award Management Maintenance JUL 2013
52.209-6 Protecting the Government's Interest When Subcontracting With
Contractors Debarred, Suspended, or Proposed for Debarment AUG 2013 52.209-9
Updates of Publicly Available Information Regarding Responsibility Matters JUL
2013 52.209-10 Prohibition on Contracting With Inverted Domestic Corporations
DEC 2014 52.215-8 Order of Precedence--Uniform Contract Format OCT 1997
52.215-23 Limitations on Pass-Through Charges OCT 2009 52.217-2 Cancellation
Under Multiyear Contracts OCT 1997 52.219-8 Utilization of Small Business
Concerns OCT 2014 52.222-1 Notice To The Government Of Labor Disputes FEB 1997
52.222-3 Convict Labor JUN 2003 52.222-50 Combating Trafficking in Persons MAR
2015 52.223-6 Drug-Free Workplace MAY 2001 52.223-17 Affirmative Procurement of
EPA-Designated Items in Service and Construction Contracts MAY 2008 52.223-18
Encouraging Contractor Policies To Ban Text Messaging While Driving AUG 2011
52.224-1 Privacy Act Notification APR 1984 52.224-2 Privacy Act APR 1984
52.225-13 Restrictions on Certain Foreign Purchases JUN 2008 52.227-1
Authorization and Consent DEC 2007 52.227-1 Alt I Authorization And Consent (Dec
2007) - Alternate I APR 1984 52.227-2 Notice And Assistance Regarding Patent And
Copyright Infringement DEC 2007 52.228-7 Insurance--Liability To Third Persons
MAR 1996 52.232-23 Assignment Of Claims MAY 2014 52.232-33 Payment by Electronic
Funds Transfer--System for Award Management JUL 2013 52.232-39 Unenforceability
of Unauthorized Obligations JUN 2013 52.232-40 Providing Accelerated Payments to
Small Business Subcontractors DEC 2013 52.233-1 Disputes MAY 2014 52.233-3 Alt I
Protest After Award (Aug 1996) - Alternate I JUN 1985 52.233-4 Applicable Law
for Breach of Contract Claim OCT 2004 52.239-1 Privacy or Security Safeguards
AUG 1996 52.242-1 Notice of Intent to Disallow Costs APR 1984 52.242-2
Production Progress Reports APR 1991 52.242-3 Penalties for Unallowable Costs
MAY 2014 52.242-4 Certification of Final Indirect Costs JAN 1997


--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 25 of 41

52.242-13 Bankruptcy JUL 1995 52.242-13 Bankruptcy JUL 1995 52.243-6 Change
Order Accounting APR 1984 52.244-5 Competition In Subcontracting DEC 1996
52.244-6 Subcontracts for Commercial Items OCT 2014 52.246-25 Limitation Of
Liability--Services FEB 1997 52.249-6 Termination (Cost Reimbursement) MAY 2004
52.249-14 Excusable Delays APR 1984 52.253-1 Computer Generated Forms JAN 1991
252.203-7000 Requirements Relating to Compensation of Former DoD Officials SEP
2011 252.203-7001 Prohibition On Persons Convicted of Fraud or Other Defense-
Contract-Related Felonies DEC 2008 252.204-7000 Disclosure Of Information AUG
2013 252.204-7003 Control Of Government Personnel Work Product APR 1992
252.204-7012 Safeguarding of Unclassified Controlled Technical Information NOV
2013 252.209-7004 Subcontracting With Firms That Are Owned or Controlled By The
Government of a Terrorist Country DEC 2014 252.223-7004 Drug Free Work Force SEP
1988 252.225-7993 (Dev) Prohibition on Contracting with the Enemy (Deviation)
SEP 2014 252.227-7001 Release Of Past Infringement AUG 1984 252.227-7010 License
to Other Government Agencies AUG 1984 252.227-7013 Rights in Technical
Data--Noncommercial Items FEB 2014 252.227-7014 Rights in Noncommercial Computer
Software and Noncommercial Computer Software Documentation FEB 2014 252.227-7016
Rights in Bid or Proposal Information JAN 2011 252.227-7030 Technical
Data--Withholding Of Payment MAR 2000 252.227-7037 Validation of Restrictive
Markings on Technical Data JUN 2013 252.227-7039 Patents--Reporting Of Subject
Inventions APR 1990 252.232-7003 Electronic Submission of Payment Requests and
Receiving Reports JUN 2012 252.246-7001 Warranty Of Data MAR 2014

CLAUSES INCORPORATED BY FULL TEXT

 

52.216 -7      ALLOWABLE COST AND PAYMENT (JUN 2013)

(a) Invoicing.

(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.

(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232 -25.

(3) The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 26 of 41

In the event that the Government requires an audit or other review of a specific
payment request to ensure compliance with the terms and conditions of the
contract, the designated payment office is not compelled to make payment by the
specified due date.

(b) Reimbursing costs. (1) For the purpose of reimbursing allowable costs
(except as provided in subparagraph (b)(2) of the clause, with respect to
pension, deferred profit sharing, and employee stock ownership plan
contributions), the term "costs" includes only--

(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;

(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for--

(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made--

(1) In accordance with the terms and conditions of a subcontract or invoice; and

(2) Ordinarily within 30 days of the submission of the Contractor's payment
request to the Government;

(B) Materials issued from the Contractor's inventory and placed in the
production process for use on the contract;

(C) Direct labor;

(D) Direct travel;

(E) Other direct in-house costs; and

(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

(iii) The amount of financing payments that have been paid by cash, check, or
other forms of payment to subcontractors.

(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless--

(i) The Contractor's practice is to make contributions to the retirement fund
quarterly or more frequently; and

(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor's indirect costs for payment purposes).

(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.

(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor's expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.

(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 27 of 41

(d) Final indirect cost rates. (1) Final annual indirect cost rates and the
appropriate bases shall be established in accordance with Subpart 42.7 of the
Federal Acquisition Regulation (FAR) in effect for the period covered by the
indirect cost rate proposal.

(2)(i) The Contractor shall submit an adequate final indirect cost rate proposal
to the Contracting Officer (or cognizant Federal agency official) and auditor
within the 6-month period following the expiration of each of its fiscal years.
Reasonable extensions, for exceptional circumstances only, may be requested in
writing by the Contractor and granted in writing by the Contracting Officer. The
Contractor shall support its proposal with adequate supporting data.

(ii) The proposed rates shall be based on the Contractor's actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor's proposal.

(iii) An adequate indirect cost rate proposal shall include the following data
unless otherwise specified by the cognizant Federal agency official:

(A) Summary of all claimed indirect expense rates, including pool, base, and
calculated indirect rate.

(B) General and Administrative expenses (final indirect cost pool). Schedule of
claimed expenses by element of cost as identified in accounting records (Chart
of Accounts).

(C) Overhead expenses (final indirect cost pool). Schedule of claimed expenses
by element of cost as identified in accounting records (Chart of Accounts) for
each final indirect cost pool.

(D) Occupancy expenses (intermediate indirect cost pool). Schedule of claimed
expenses by element of cost as identified in accounting records (Chart of
Accounts) and expense reallocation to final indirect cost pools.

(E) Claimed allocation bases, by element of cost, used to distribute indirect
costs.

(F) Facilities capital cost of money factors computation.

(G) Reconciliation of books of account (i.e., General Ledger) and claimed direct
costs by major cost element.

(H) Schedule of direct costs by contract and subcontract and indirect expense
applied at claimed rates, as well as a subsidiary schedule of Government
participation percentages in each of the allocation base amounts.

(I) Schedule of cumulative direct and indirect costs claimed and billed by
contract and subcontract.

(J) Subcontract information. Listing of subcontracts awarded to companies for
which the contractor is the prime or upper-tier contractor (include prime and
subcontract numbers; subcontract value and award type; amount claimed during the
fiscal year; and the subcontractor name, address, and point of contact
information).

(K) Summary of each time-and-materials and labor-hour contract information,
including labor categories, labor rates, hours, and amounts; direct materials;
other direct costs; and, indirect expense applied at claimed rates.

(L) Reconciliation of total payroll per IRS form 941 to total labor costs
distribution.

(M) Listing of decisions/agreements/approvals and description of
accounting/organizational changes.

(N) Certificate of final indirect costs (see 52.242 -4, Certification of Final
Indirect Costs).

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 28 of 41

(O) Contract closing information for contracts physically completed in this
fiscal year (include contract number, period of performance, contract ceiling
amounts, contract fee computations, level of effort, and indicate if the
contract is ready to close).

(iv) The following supplemental information is not required to determine if a
proposal is adequate, but may be required during the audit process:

(A) Comparative analysis of indirect expense pools detailed by account to prior
fiscal year and budgetary data.

(B) General organizational information and limitation on allowability of
compensation for certain contractor personnel. See 31.205 -6(p). Additional
salary reference information is available at
http://www.whitehouse.gov/omb/procurement_index_exec_comp/.

(C) Identification of prime contracts under which the contractor performs as a
subcontractor.

(D) Description of accounting system (excludes contractors required to submit a
CAS Disclosure Statement or contractors where the description of the accounting
system has not changed from the previous year's submission).

(E) Procedures for identifying and excluding unallowable costs from the costs
claimed and billed (excludes contractors where the procedures have not changed
from the previous year's submission).

(F) Certified financial statements and other financial data (e.g., trial
balance, compilation, review, etc.).

(G) Management letter from outside CPAs concerning any internal control
weaknesses.

(H) Actions that have been and/or will be implemented to correct the weaknesses
described in the management letter from subparagraph G) of this section.

(I) List of all internal audit reports issued since the last disclosure of
internal audit reports to the Government.

(J) Annual internal audit plan of scheduled audits to be performed in the fiscal
year when the final indirect cost rate submission is made.

(K) Federal and State income tax returns.

(L) Securities and Exchange Commission 10-K annual report.

(M) Minutes from board of directors meetings.

(N) Listing of delay claims and termination claims submitted which contain costs
relating to the subject fiscal year.

(O) Contract briefings, which generally include a synopsis of all pertinent
contract provisions, such as: Contract type, contract amount, product or
service(s) to be provided, contract performance period, rate ceilings, advance
approval requirements, pre-contract cost allowability limitations, and billing
limitations.

(v) The Contractor shall update the billings on all contracts to reflect the
final settled rates and update the schedule of cumulative direct and indirect
costs claimed and billed, as required in paragraph (d)(2)(iii)(I) of this
section, within 60 days after settlement of final indirect cost rates.

(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify (i) the agreed-upon final annual indirect cost
rates, (ii) the bases to which the rates apply, (iii) the periods for which the
rates apply, (iv) any specific indirect cost items treated as direct costs in
the settlement, and (v) the affected contract and/or subcontract, identifying
any with advance agreements or special terms and the applicable rates. The
understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 29 of 41

(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.

(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, the Contractor shall submit a completion
invoice or voucher to reflect the settled amounts and rates. The completion
invoice or voucher shall include settled subcontract amounts and rates. The
prime contractor is responsible for settling subcontractor amounts and rates
included in the completion invoice or voucher and providing status of
subcontractor audits to the contracting officer upon request.

(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph (d)(5) of this clause, the Contracting Officer
may--

(A) Determine the amounts due to the Contractor under the contract; and

(B) Record this determination in a unilateral modification to the contract.

(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.

(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates--

(1) Shall be the anticipated final rates; and

(2) May be prospectively or retroactively revised by mutual agreement, at either
party's request, to prevent substantial overpayment or underpayment.

(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.

(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor's invoices or vouchers and statements of cost audited.
Any payment may be (1) Reduced by amounts found by the Contracting Officer not
to constitute allowable costs or (2) Adjusted for prior overpayments or
underpayments.

(h) Final payment. (1) Upon approval of a completion invoice or voucher
submitted by the Contractor in accordance with paragraph (d)(5) of this clause,
and upon the Contractor's compliance with all terms of this contract, the
Government shall promptly pay any balance of allowable costs and that part of
the fee (if any) not previously paid.

(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver--

(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 30 of 41

(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except--

(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;

(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and

(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractor's indemnification of the
Government against patent liability.

(End of clause)

 

52.216 -12      COST-SHARING CONTRACT--NO FEE (APR 1984)

(a) The Government shall not pay to the Contractor a fee for performing this
contract.

(b) After paying $100,000.00 of the Government's share of the total estimated
cost of performance shown in the Schedule, the Contracting Officer may withhold
further payment of allowable cost until a reserve is set aside in an amount that
the Contracting Officer considers necessary to protect the Government's
interest. This reserve shall not exceed one percent of the Government's share of
the total estimated cost shown in the Schedule or $100,000.00, whichever is
less.

(End of clause)

 

52.217 -8      OPTION TO EXTEND SERVICES (NOV 1999)

The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within 60 days.

(End of clause)

 

52.227 -11      PATENT RIGHTS--OWNERSHIP BY THE CONTRACTOR (MAY 2014)

(a) As used in this clause--

Invention means any invention or discovery that is or may be patentable or
otherwise protectable under title 35 of the U.S. Code, or any variety of plant
that is or may be protectable under the Plant Variety Protection Act (7 U.S.C.
2321, et seq.)

Made means--

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 31 of 41

(1) When used in relation to any invention other than a plant variety, the
conception or first actual reduction to practice of the invention; or

(2) When used in relation to a plant variety, that the Contractor has at least
tentatively determined that the variety has been reproduced with recognized
characteristics.

Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)), or any nonprofit
scientific or educational organization qualified under a State nonprofit
organization statute.

Practical application means to manufacture, in the case of a composition of
product; to practice, in the case of a process or method; or to operate, in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are, to the
extent permitted by law or Government regulations, available to the public on
reasonable terms.

Subject invention means any invention of the Contractor made in the performance
of work under this contract.

(b) Contractor's rights. (1) Ownership. The Contractor may retain ownership of
each subject invention throughout the world in accordance with the provisions of
this clause.

(2) License. (i) The Contractor shall retain a nonexclusive royalty-free license
throughout the world in each subject invention to which the Government obtains
title, unless the Contractor fails to disclose the invention within the times
specified in paragraph (c) of this clause. The Contractor's license extends to
any domestic subsidiaries and affiliates within the corporate structure of which
the Contractor is a part, and includes the right to grant sublicenses to the
extent the Contractor was legally obligated to do so at contract award. The
license is transferable only with the written approval of the agency, except
when transferred to the successor of that part of the Contractor's business to
which the invention pertains.

(ii) The Contractor's license may be revoked or modified by the agency to the
extent necessary to achieve expeditious practical application of the subject
invention in a particular country in accordance with the procedures in FAR
27.302(i)(2) and 27.304 -1(f).

(c) Contractor's obligations. (1) The Contractor shall disclose in writing each
subject invention to the Contracting Officer within 2 months after the inventor
discloses it in writing to Contractor personnel responsible for patent matters.
The disclosure shall identify the inventor(s) and this contract under which the
subject invention was made. It shall be sufficiently complete in technical
detail to convey a clear understanding of the subject invention. The disclosure
shall also identify any publication, on sale (i.e., sale or offer for sale), or
public use of the subject invention, or whether a manuscript describing the
subject invention has been submitted for publication and, if so, whether it has
been accepted for publication. In addition, after disclosure to the agency, the
Contractor shall promptly notify the Contracting Officer of the acceptance of
any manuscript describing the subject invention for publication and any on sale
or public use.

(2) The Contractor shall elect in writing whether or not to retain ownership of
any subject invention by notifying the Contracting Officer within 2 years of
disclosure to the agency. However, in any case where publication, on sale, or
public use has initiated the 1-year statutory period during which valid patent
protection can be obtained in the United States, the period for election of
title may be shortened by the agency to a date that is no more than 60 days
prior to the end of the statutory period.

(3) The Contractor shall file either a provisional or a nonprovisional patent
application or a Plant Variety Protection Application on an elected subject
invention within 1 year after election. However, in any case where a
publication, on sale, or public use has initiated the 1-year statutory period
during which valid patent protection can be obtained in the United States, the
Contractor shall file the application prior to the end of that statutory period.
If the Contractor files a provisional application, it shall file a
nonprovisional application within 10 months of the filing of the provisional
application. The Contractor shall file patent applications in additional
countries or international patent offices within either 10 months of the first
filed patent application (whether provisional or nonprovisional) or 6 months
from the date permission is granted by the Commissioner of Patents to file
foreign patent applications where such filing has been prohibited by a Secrecy
Order.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 32 of 41

(4) The Contractor may request extensions of time for disclosure, election, or
filing under paragraphs (c)(1), (c)(2), and (c)(3) of this clause.

(d) Government's rights--(1) Ownership. The Contractor shall assign to the
agency, on written request, title to any subject invention--

(i) If the Contractor fails to disclose or elect ownership to the subject
invention within the times specified in paragraph (c) of this clause, or elects
not to retain ownership; provided, that the agency may request title only within
60 days after learning of the Contractor's failure to disclose or elect within
the specified times.

(ii) In those countries in which the Contractor fails to file patent
applications within the times specified in paragraph (c) of this clause;
provided, however, that if the Contractor has filed a patent application in a
country after the times specified in paragraph (c) of this clause, but prior to
its receipt of the written request of the agency, the Contractor shall continue
to retain ownership in that country.

(iii) In any country in which the Contractor decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceeding on, a patent on a subject invention.

(2) License. If the Contractor retains ownership of any subject invention, the
Government shall have a nonexclusive, nontransferable, irrevocable, paid-up
license to practice, or have practiced for or on its behalf, the subject
invention throughout the world.

(e) Contractor action to protect the Government's interest. (1) The Contractor
shall execute or have executed and promptly deliver to the agency all
instruments necessary to--

(i) Establish or confirm the rights the Government has throughout the world in
those subject inventions in which the Contractor elects to retain ownership; and

(ii) Assign title to the agency when requested under paragraph (d) of this
clause and to enable the Government to obtain patent protection and plant
variety protection for that subject invention in any country.

(2) The Contractor shall require, by written agreement, its employees, other
than clerical and nontechnical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in the Contractor's format, each subject invention in order that the Contractor
can comply with the disclosure provisions of paragraph (c) of this clause, and
to execute all papers necessary to file patent applications on subject
inventions and to establish the Government's rights in the subject inventions.
The disclosure format should require, as a minimum, the information required by
paragraph (c)(1) of this clause. The Contractor shall instruct such employees,
through employee agreements or other suitable educational programs, as to the
importance of reporting inventions in sufficient time to permit the filing of
patent applications prior to U.S. or foreign statutory bars.

(3) The Contractor shall notify the Contracting Officer of any decisions not to
file a nonprovisional patent application, continue the prosecution of a patent
application, pay maintenance fees, or defend in a reexamination or opposition
proceeding on a patent, in any country, not less than 30 days before the
expiration of the response or filing period required by the relevant patent
office.

(4) The Contractor shall include, within the specification of any United States
nonprovisional patent or plant variety protection application and any patent or
plant variety protection certificate issuing thereon covering a subject
invention, the following statement, “This invention was made with Government
support under (identify the contract) awarded by (identify the agency). The
Government has certain rights in the invention.”

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 33 of 41

(f) Reporting on utilization of subject inventions. The Contractor shall submit,
on request, periodic reports no more frequently than annually on the utilization
of a subject invention or on efforts at obtaining utilization of the subject
invention that are being made by the Contractor or its licensees or assignees.
The reports shall include information regarding the status of development, date
of first commercial sale or use, gross royalties received by the Contractor, and
other data and information as the agency may reasonably specify. The Contractor
also shall provide additional reports as may be requested by the agency in
connection with any march-in proceeding undertaken by the agency in accordance
with paragraph (h) of this clause. The Contractor also shall mark any
utilization report as confidential/proprietary to help prevent inadvertent
release outside the Government. As required by 35 U.S.C. 202(c)(5), the agency
will not disclose that information to persons outside the Government without the
Contractor's permission.

(g) Preference for United States industry. Notwithstanding any other provision
of this clause, neither the Contractor nor any assignee shall grant to any
person the exclusive right to use or sell any subject invention in the United
States unless the person agrees that any products embodying the subject
invention or produced through the use of the subject invention will be
manufactured substantially in the United States. However, in individual cases,
the requirement for an agreement may be waived by the agency upon a showing by
the Contractor or its assignee that reasonable but unsuccessful efforts have
been made to grant licenses on similar terms to potential licensees that would
be likely to manufacture substantially in the United States, or that under the
circumstances domestic manufacture is not commercially feasible.

(h) March-in rights. The Contractor acknowledges that, with respect to any
subject invention in which it has retained ownership, the agency has the right
to require licensing pursuant to 35 U.S.C. 203 and 210(c), and in accordance
with the procedures in 37 CFR 401.6 and any supplemental regulations of the
agency in effect on the date of contract award.

(i) Special provisions for contracts with nonprofit organizations. If the
Contractor is a nonprofit organization, it shall--

(1) Not assign rights to a subject invention in the United States without the
written approval of the agency, except where an assignment is made to an
organization that has as one of its primary functions the management of
inventions, provided, that the assignee shall be subject to the same provisions
as the Contractor;

(2) Share royalties collected on a subject invention with the inventor,
including Federal employee co-inventors (but through their agency if the agency
deems it appropriate) when the subject invention is assigned in accordance with
35 U.S.C. 202(e) and 37 CFR 401.10;

(3) Use the balance of any royalties or income earned by the Contractor with
respect to subject inventions, after payment of expenses (including payments to
inventors) incidental to the administration of subject inventions for the
support of scientific research or education; and

(4) Make efforts that are reasonable under the circumstances to attract
licensees of subject inventions that are small business concerns, and give a
preference to a small business concern when licensing a subject invention if the
Contractor determines that the small business concern has a plan or proposal for
marketing the invention which, if executed, is equally as likely to bring the
invention to practical application as any plans or proposals from applicants
that are not small business concerns; provided, that the Contractor is also
satisfied that the small business concern has the capability and resources to
carry out its plan or proposal. The decision whether to give a preference in any
specific case will be at the discretion of the Contractor.

(5) Allow the Secretary of Commerce to review the Contractor's licensing program
and decisions regarding small business applicants, and negotiate changes to its
licensing policies, procedures, or practices with the Secretary of Commerce when
the Secretary's review discloses that the Contractor could take reasonable steps
to more effectively implement the requirements of paragraph (i)(4) of this
clause.

(j) Communications.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 34 of 41

(k) Subcontracts. (1) The Contractor shall include the substance of this clause,
including this paragraph (k), in all subcontracts for experimental,
developmental, or research work to be performed by a small business concern or
nonprofit organization.

(2) The Contractor shall include in all other subcontracts for experimental,
developmental, or research work the substance of the patent rights clause
required by FAR Subpart 27.3.

(3) At all tiers, the patent rights clause must be modified to identify the
parties as follows: references to the Government are not changed, and the
subcontractor has all rights and obligations of the Contractor in the clause.
The Contractor shall not, as part of the consideration for awarding the
subcontract, obtain rights in the subcontractor's subject inventions.

(4) In subcontracts, at any tier, the agency, the subcontractor, and the
Contractor agree that the mutual obligations of the parties created by this
clause constitute a contract between the subcontractor and the agency with
respect to the matters covered by the clause; provided, however, that nothing in
this paragraph is intended to confer any jurisdiction under the Contract
Disputes statute in connection with proceedings under paragraph (h) of this
clause.

(End of clause)

 

52.243 -2      CHANGES--COST-REIMBURSEMENT (AUG 1987) - ALTERNATE I (APR 1984)

(a) The Contracting Officer may at any time, by written order, and without
notice to the sureties, if any, make changes within the general scope of this
contract in any one or more of the following:

(1) Description of services to be performed.

(2) Time of performance (i.e., hours of the day, days of the week, etc.).

(3) Place of performance of the services.

(b) If any such change causes an increase or decrease in the estimated cost of,
or the time required for, performance of any part of the work under this
contract, whether or not changed by the order, or otherwise affects any other
terms and conditions of this contract, the Contracting Officer shall make an
equitable adjustment in the (1) estimated cost, delivery or completion schedule,
or both; (2) amount of any fixed fee; and (3) other affected terms and shall
modify the contract accordingly.

(c) The Contractor must assert its right to an adjustment under this clause
within 30 days from the date of receipt of the written order. However, if the
Contracting Officer decides that the facts justify it, the Contracting Officer
may receive and act upon a proposal submitted before final payment of the
contract.

(d) Failure to agree to any adjustment shall be a dispute under the Disputes
clause. However, nothing in this clause shall excuse the Contractor from
proceeding with the contract as changed.

(e) Notwithstanding the terms and conditions of paragraphs (a) and (b) above,
the estimated cost of this contract and, if this contract is incrementally
funded, the funds allotted for the performance of this contract, shall not be
increased or considered to be increased except by specific written modification
of the contract indicating the new contract estimated cost and, if this contract
is incrementally funded, the new amount allotted to the contract. Until this
modification is made, the Contractor shall not be obligated to continue
performance or incur costs beyond the point established in the Limitation of
Cost or Limitation of Funds clause of this contract.

(End of clause)

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 35 of 41

52.243 -2      CHANGES--COST-REIMBURSEMENT (AUG 1987) - ALTERNATE V (APR 1984)

(a) The Contracting Officer may at any time, by written order, and without
notice to the sureties, if any, make changes within the general scope of this
contract in any one or more of the following:

(1) Drawings, designs, or specifications.

(2) Method of shipment or packing.

(3) Place of inspection, delivery, or acceptance.

(b) If any such change causes an increase or decrease in the estimated cost of,
or the time required for, performance of any part of the work under this
contract, whether or not changed by the order, or otherwise affects any other
terms and conditions of this contract, the Contracting Officer shall make an
equitable adjustment in the (1) estimated cost, delivery or completion schedule,
or both; (2) amount of any fixed fee; and (3) other affected terms and shall
modify the contract accordingly.

(c) The Contractor must assert its right to an adjustment under this clause
within 30 days from the date of receipt of the written order. However, if the
Contracting Officer decides that the facts justify it, the Contracting Officer
may receive and act upon a proposal submitted before final payment of the
contract.

(d) Failure to agree to any adjustment shall be a dispute under the Disputes
clause. However, nothing in this clause shall excuse the Contractor from
proceeding with the contract as changed.

(e) Notwithstanding the terms and conditions of paragraphs (a) and (b) above,
the estimated cost of this contract and, if this contract is incrementally
funded, the funds allotted for the performance of this contract, shall not be
increased or considered to be increased except by specific written modification
of the contract indicating the new contract estimated cost and, if this contract
is incrementally funded, the new amount allotted to the contract. Until this
modification is made, the Contractor shall not be obligated to continue
performance or incur costs beyond the point established in the Limitation of
Cost or Limitation of Funds clause of this contract.

(End of clause)

 

52.243 -7      NOTIFICATION OF CHANGES (APR 1984)

(a) Definitions.

"Contracting Officer," as used in this clause, does not include any
representative of the Contracting Officer.

"Specifically authorized representative (SAR)," as used in this clause, means
any person the Contracting Officer has so designated by written notice (a copy
of which shall be provided to the Contractor) which shall refer to this
subparagraph and shall be issued to the designated representative before the SAR
exercises such authority.

(b) Notice. The primary purpose of this clause is to obtain prompt reporting of
Government conduct that the Contractor considers to constitute a change to this
contract. Except for changes identified as such in writing and signed by the
Contracting Officer, the Contractor shall notify the Administrative Contracting
Officer in writing, within 15 calendar days from the date that the Contractor
identifies any Government conduct (including actions, inactions, and written or
oral communications) that the Contractor regards as a change to the contract
terms and conditions. On the basis of the most accurate information available to
the Contractor, the notice shall state--

(1) The date, nature, and circumstances of the conduct regarded as a change;

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 36 of 41

(2) The name, function, and activity of each Government individual and
Contractor official or employee involved in or knowledgeable about such conduct;

(3) The identification of any documents and the substance of any oral
communication involved in such conduct;

(4) In the instance of alleged acceleration of scheduled performance or
delivery, the basis upon which it arose;

(5) The particular elements of contract performance for which the Contractor may
seek an equitable adjustment under this clause, including--

(i) What contract line items have been or may be affected by the alleged change;

(ii) What labor or materials or both have been or may be added, deleted, or
wasted by the alleged change;

(iii) To the extent practicable, what delay and disruption in the manner and
sequence of performance and effect on continued performance have been or may be
caused by the alleged change;

(iv) What adjustments to contract price, delivery schedule, and other provisions
affected by the alleged change are estimated; and

(6) The Contractor's estimate of the time by which the Government must respond
to the Contractor's notice to minimize cost, delay or disruption of performance.

(c) Continued performance. Following submission of the notice required by (b)
above, the Contractor shall diligently continue performance of this contract to
the maximum extent possible in accordance with its terms and conditions as
construed by the Contractor, unless the notice reports a direction of the
Contracting Officer or a communication from a SAR of the Contracting Officer, in
either of which events the Contractor shall continue performance; provided,
however, that if the Contractor regards the direction or communication as a
change as described in (b) above, notice shall be given in the manner provided.
All directions, communications, interpretations, orders and similar actions of
the SAR shall be reduced to writing and copies furnished to the Contractor and
to the Contracting Officer. The Contracting Officer shall countermand any action
which exceeds the authority of the SAR.

(d) Government response. The Contracting Officer shall promptly, within 15
calendar days after receipt of notice, respond to the notice in writing. In
responding, the Contracting Officer shall either--

(1) Confirm that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance;

(2) Countermand any communication regarded as a change;

(3) Deny that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance; or

(4) In the event the Contractor's notice information is inadequate to make a
decision under (1), (2), or (3) above, advise the Contractor what additional
information is required, and establish the date by which it should be furnished
and the date thereafter by which the Government will respond.

(e) Equitable adjustments.

(1) If the Contracting Officer confirms that Government conduct effected a
change as alleged by the Contractor, and the conduct causes an increase or
decrease in the Contractor's cost of, or the time required for, performance of
any part of the work under this contract, whether changed or not changed by such
conduct, an equitable adjustment shall be made--

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 37 of 41

(i) In the contract price or delivery schedule or both; and

(ii) In such other provisions of the contract as may be affected.

(2) The contract shall be modified in writing accordingly. In the case of
drawings, designs or specifications which are defective and for which the
Government is responsible, the equitable adjustment shall include the cost and
time extension for delay reasonably incurred by the Contractor in attempting to
comply with the defective drawings, designs or specifications before the
Contractor identified, or reasonably should have identified, such defect. When
the cost of property made obsolete or excess as a result of a change confirmed
by the Contracting Officer under this clause is included in the equitable
adjustment, the Contracting Officer shall have the right to prescribe the manner
of disposition of the property. The equitable adjustment shall not include
increased costs or time extensions for delay resulting from the Contractor's
failure to provide notice or to continue performance as provided, respectively,
in (b) and (c) above.

Note: The phrases “contract price” and “cost” wherever they appear in the
clause, may be appropriately modified to apply to cost-reimbursement or
incentive contracts, or to combinations thereof.

(End of clause)

 

52.244 -2      SUBCONTRACTS (OCT 2010) - ALTERNATE I (JUN 2007)

(a) Definitions. As used in this clause--

Approved purchasing system means a Contractor's purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR).

Consent to subcontract means the Contracting Officer's written consent for the
Contractor to enter into a particular subcontract.

Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.

(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.

(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that--

(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or

(2) Is fixed-price and exceeds--

(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or

(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.

(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officer's written consent before
placing the following subcontracts: N/A

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 38 of 41

(e)(1) The Contractor shall notify the Contracting Officer reasonably in advance
of placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:

(i) A description of the supplies or services to be subcontracted.

(ii) Identification of the type of subcontract to be used.

(iii) Identification of the proposed subcontractor.

(iv) The proposed subcontract price.

(v) The subcontractor's current, complete, and accurate cost or pricing data and
Certificate of Current Cost or Pricing Data, if required by other contract
provisions.

(vi) The subcontractor's Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.

(vii) A negotiation memorandum reflecting--

(A) The principal elements of the subcontract price negotiations;

(B) The most significant considerations controlling establishment of initial or
revised prices;

(C) The reason cost or pricing data were or were not required;

(D) The extent, if any, to which the Contractor did not rely on the
subcontractor's cost or pricing data in determining the price objective and in
negotiating the final price;

(E) The extent to which it was recognized in the negotiation that the
subcontractor's cost or pricing data were not accurate, complete, or current;
the action taken by the Contractor and the subcontractor; and the effect of any
such defective data on the total price negotiated;

(F) The reasons for any significant difference between the Contractor's price
objective and the price negotiated; and

(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.

(2) If the Contractor has an approved purchasing system and consent is not
required under paragraph (c), or (d) of this clause, the Contractor nevertheless
shall notify the Contracting Officer reasonably in advance of entering into any
(i) cost-plus-fixed-fee subcontract, or (ii) fixed-price subcontract that
exceeds either the simplified acquisition threshold or 5 percent of the total
estimated cost of this contract. The notification shall include the information
required by paragraphs (e)(1)(i) through (e)(1)(iv) of this clause.

(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor's purchasing system shall constitute a determination--

(1) Of the acceptability of any subcontract terms or conditions;

(2) Of the allowability of any cost under this contract; or

(3) To relieve the Contractor of any responsibility for performing this
contract.

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 39 of 41

(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404 -4(c)(4)(i).

(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.

(i) The Government reserves the right to review the Contractor's purchasing
system as set forth in FAR Subpart 44.3.

(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations: N/A

(End of clause)

 

52.252 -2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

http://farsite.hill.af.mil
www/usamraa.army.mil


(End of clause)

 

52.252 -6      AUTHORIZED DEVIATIONS IN CLAUSES (APR 1984)

(a) The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of "(DEVIATION)" after the date of the clause.

(b) The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of "(DEVIATION)" after the name of the regulation.

(End of clause)

 

252.225 -7043      ANTITERRORISM/FORCE PROTECTION POLICY FOR DEFENSE CONTRACTORS
OUTSIDE THE UNITED STATES (MAR 2006)

(a) Definition. United States, as used in this clause, means, the 50 States, the
District of Columbia, and outlying areas.

(b) Except as provided in paragraph (c) of this clause, the Contractor and its
subcontractors, if performing or traveling outside the United States under this
contract, shall--

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 40 of 41

(1) Affiliate with the Overseas Security Advisory Council, if the Contractor or
subcontractor is a U.S. entity;

(2) Ensure that Contractor and subcontractor personnel who are U.S. nationals
and are in-country on a non-transitory basis, register with the U.S. Embassy,
and that Contractor and subcontractor personnel who are third country nationals
comply with any security related requirements of the Embassy of their
nationality;

(3) Provide, to Contractor and subcontractor personnel, antiterrorism/force
protection awareness information commensurate with that which the Department of
Defense (DoD) provides to its military and civilian personnel and their
families, to the extent such information can be made available prior to travel
outside the United States; and

(4) Obtain and comply with the most current antiterrorism/force protection
guidance for Contractor and subcontractor personnel.

(c) The requirements of this clause do not apply to any subcontractor that is--

(1) A foreign government;

(2) A representative of a foreign government; or

 (3) A foreign corporation wholly owned by a foreign government.

(d) Information and guidance pertaining to DoD antiterrorism/force protection
can be obtained from HQDA-AT; telephone, DSN 222-9832 or commercial (703)
692-9832.

(End of clause)

--------------------------------------------------------------------------------

W81XWH-15-C-0096

Page 41 of 41

Section J - List of Documents, Exhibits and Other Attachments

Exhibit/Attachment Table of Contents

DOCUMENT TYPE DESCRIPTION PAGES DATE Attachment 1 Quality Assurance Surveillance
Plan 8 22-JUN-2015 Attachment 10 CDRL A009 2 26-MAR-2015 Attachment 11 CDRL A010
2 26-MAR-2015 Attachment 12 CDRL A011 2 26-MAR-2015 Attachment 13 CDRL A012 2
26-MAR-2015 Attachment 14 CDRL A013 2 26-MAR-2015 Attachment 2 CDRL A001 2
26-MAR-2015 Attachment 3 CDRL A002 2 26-MAR-2015 Attachment 4 CDRL A003 2
26-MAR-2015 Attachment 5 CDRL A004 2 26-MAR-2015 Attachment 6 CDRL A005 2
26-MAR-2015 Attachment 7 CDRL A006 2 26-MAR-2015 Attachment 8 CDRL A007 2
26-MAR-2015 Attachment 9 CDRL A008 2 26-MAR-2015


--------------------------------------------------------------------------------